DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim appears to claiming an embodiment which is not possible in light of claim 1. Claim 6 claims “step portion of each of the flanges is in contact with the step portion of the corresponding one of the flanges without any gap.” Claim 1 states “the joint of the flange of each of the segments… being joined to each other” thus the “joint” is defined as the portion of the flange which is joined together (this follows the word “joint” meaning exactly that). Thus Claim 6 is defining the step portions to be part of the joint by definition. However, claim 1 also states “a step portion that is located closer to a proximal side of the flange than to the joint.” Thus the limitations of claim 1 conflict with those of claim 6. 
Claim 1 appears to be claiming the embodiment of Figs. 2 and 3, wherein the step portion 26 is spaced from the joint 25. Claim 6 appears to be claiming the embodiment of Figs. 5-7, wherein the step portions are joined to the other flange comprising part of the joint.  Essentially, claim 1 has already claimed a specific Species from the disclosure and claim 6 is attempting to include a different species as a dependent claim.
If claim 1 remains specifying this embodiment and claim 6 were to be entered as an independent claim, then claim 6 may be subject to an election by original presentation due to differing species. See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims is/are rejected under 35 U.S.C. 103 as being unpatentable over Teshima (US 2012/0292127) in view of Uematsu (US 2006/0086334).
Regarding claim 1, Teshima discloses an intake duct 10 for an internal combustion engine (¶ [0001], “air intake duct… of a vehicle engine”) comprising: a cylindrical wall (Fig. 4, shown duct 10 having a passage 14 surrounded by a cylindrical wall) configuring an intake passage 14, wherein the wall includes segments 16 18 that are separate from each other in a circumferential direction of the wall (Fig. 4, an upper segment 16 and a lower segment 18 comprise the duct 10), at least one of the segments is a compression-molded fibrous body (¶ [0040], the segments are produced form synthetic resin such as PP or PE formed by injection mold or the like), each of the segments includes a flange 16a 18a protruding radially outwards from the wall and having a joint 20, the joint of the flange of each of the segments and the joint of the flange of the corresponding one of the segments being joined to each other (Fig. 4 and 5, 
Teshima fails to disclose the opposing surface being provided with a step portion that is located closer to a proximal side of the flange than to the joint and forms a step in a thickness direction of the flange. 
Uematsu discloses a synthetic resin intake manifold (Abstract and Fig. 1, shown), wherein the manifold had protruding flanges 21 22 which have a stepped portion in the thickness direction (Fig. 3, shown), wherein a first step portion is closer to the proximal side than the joint (Figs. 1-6, shown). This construction allows for a sealing of the two flanges, including being firmly welded or secured together, without a burr protruding into the intake passage while being reliable and simple (¶ [0015] and [0017]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the intake manifold of Teshima with the flanges of Uematsu, wherein their inclusion would allow for an improved sealing of flanges while eliminating any protruding burrs and being a simple and reliable construction.
Teshima also fails to disclose at least one of the segments being formed of a compression-molded fibrous body. However, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, a compression molded fibrous body would function nearly identically to an injection molded synthetic resin body, wherein it is noted that Teshima considers similar methods of production (“or the like”) and it is known that synthetic resins noted by Teshima, such as Polyethylene and Polypropylene, are often the primary component of a fibrous body in the automotive industry. Applicant’s disclosure in ¶ [0044] notes the fibrous body being 
Regarding claim 2, the modified Teshima discloses the intake duct according to claim 1, wherein a recess is provided between the joint and the step portion on the opposing surface of at least one of the flanges, which are opposed to each other (Fig. 3 of Uematsu, shown recesses opposite each other on the flanges as modified onto Teshima).
Regarding claim 3, the modified Teshima discloses the intake duct according to claim 1, wherein the step portion is an inner step portion, and the opposing surface of each of the flanges is provided with an outer step portion that is located closer to a distal side of the flange than to the joint and forms a step in the thickness direction of the flange (Fig. 3, shown step includes both an inner and outer portion with gaps to form them closer to the proximal or distal sides). 
Regarding claim 4, the modified Teshima discloses the intake duct according to claim 3, wherein a recess is provided between the joint and the outer step portion on the opposing surface of at least one of the flanges, which are opposed to each other (Fig. 3, shown joints having a recess on both flanges between the step portions). 
Regarding claim 5, the modified Teshima discloses the intake duct according to claim 1, but fials to disclose wherein each of the segments is made of different material than the other of the segments. Teshima and Uematsu, for their part, both discuss their materials being a synthetic resin, as a generality, but fail to disclose exact materials or whether each side is differing or the same material.
However, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, the materials of the device not being disclosed to be different or the same is immaterial, the device would function identically as an intake 
Further, and for the sake of argument in the case that a differing material would alter form or function, it would have been obvious to one having ordinary skill in the art at the time the invention was made to produce the intake manifold from two different materials since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In this case, if two different materials were required for functionality, or would function best in the system, then one of ordinary skill in the art would make the obvious choice of their use through routine experimentation since some materials must be chosen and one of ordinary skill in the art would choose the materials best suited for the intended use.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to claims 1-5, further searching has resulted in the examiner finding new art to reject the amended claims. It is noted that claim 6 was not included in the rejection as it appears to pertain to a different species than that of claims 1-5.  As the interview on 07/09/2021 and applicant’s remarks filed 07/21/2021 center on art no longer in use, the arguments are moot. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747